948 F.2d 1289
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Samuel James OAKLEY, Sr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-5872.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1991.

Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Samuel Oakley, Sr., appeals the district court's judgment dismissing his federal habeas corpus petition filed pursuant to 28 U.S.C. § 2241.   Following a jury trial in the United States District Court for the Southern District of Texas, Oakley was found guilty of various federal drug offenses.   He was convicted and sentenced to fifteen years imprisonment.


3
Oakley claimed that his constitutional rights were violated at his trial by inadmissible evidence and ineffective assistance of counsel.   The district court dismissed the petition, deciding that Oakley was attacking the imposition, not the execution of his sentence;  thus he should seek his remedy through a 28 U.S.C. § 2255 motion filed with the sentencing court.   See Wright v. United States Bd. of Parole, 557 F.2d 74, 78 (6th Cir.1977).


4
Oakley raises the same arguments on appeal.


5
Upon consideration, we affirm the district court's judgment for the reasons stated in its memorandum opinion entered April 24, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.